United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                November 8, 2006

                                                         Charles R. Fulbruge III
                                                                 Clerk
                           No. 06-50224
                         Summary Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

REYNALDO GONZALEZ-GONZALEZ,
                                    Defendant-Appellant.

                       --------------------
          Appeal from the United States District Court
                for the Western District of Texas
                      USDC No. 3:05-CR-1601
                       --------------------

Before SMITH, WIENER, and OWEN, Circuit Judges.

PER CURIAM:*

     Reynaldo Gonzalez-Gonzalez appeals his 70-month sentence

imposed following his plea of guilty to illegal reentry following

deportation.   He contends that his sentence is unreasonable

because the district court failed to properly weigh the

sentencing factors set forth in 18 U.S.C. § 3553(a) and imposed a

term of imprisonment greater than necessary to meet the

objectives of § 3553(a)(2).

     Gonzalez’s sentence fell at the lowest end of his properly

calculated advisory guideline range and is presumptively

     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 06-50224
                                -2-

reasonable.   See United States v. Alonzo, 435 F.3d 551, 554 (5th

Cir. 2006).   Giving “great deference” to such a sentence, and

recognizing that the sentencing court considered all the factors

for a fair sentence under § 3553(a), we conclude that Gonzalez

has failed to rebut the presumption that his sentence was

reasonable.   See id.

     Gonzalez challenges 18 U.S.C. § 1326(b)’s treatment of prior

felony and aggravated felony convictions as sentencing factors

rather than elements of the offense in light of Apprendi v. New

Jersey, 530 U.S. 466 (2000).   Gonzalez’s constitutional challenge

is foreclosed by Almendarez-Torres v. United States, 523 U.S.
224, 235 (1998).   Although Gonzalez contends that Almendarez-

Torres was incorrectly decided and that a majority of the Supreme

Court would overrule Almendarez-Torres in light of Apprendi, we

have repeatedly rejected such arguments on the basis that

Almendarez-Torres remains binding.   See United States v. Garza-

Lopez, 410 F.3d 268, 276 (5th Cir.), cert. denied, 126 S. Ct. 298

(2005).   Gonzalez properly concedes that his argument is

foreclosed in light of Almendarez-Torres and circuit precedent,

but he raises it here to preserve it for further review.

     AFFIRMED.